       IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF GEORGIA
                   ROME DIVISION


GEORGE    a HOUSER,
V.                             CRIMINAL FILE NO.
                               4:10-CR-012-01-HLM-WEJ
UNITED STATES OF
AMERICA.                       CIVIL ACTION FILE NO.
                               4:16-CV-0019-HLM-WEJ


                          ORDER

     This case is before the Court on Petitioner's Motion to

Set Aside Indictment and Conviction, which the Court has

construed as a Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 ("Motion to Vacate") [410],

on the Order and Final Report and Recommendation of

United States Magistrate Judge Walter E. Johnson [437], on

Petitioner's Objections to the Order and Final Report and

Recommendation [439], on Petitioner's Motion to Amend
Objections [442],1 and on the Supplemental Final Report and

Recommendation of United States Magistrate Judge Walter

E. Johnson [443].

I.   Standard of Review

     28 U.S.C. § 636(b)(1) requires that in reviewing a

magistrate judge's report and recommendation, the district

court "shall make a de novo determination of those portions

of   the     report   or   specified   proposed   findings   or

recommendations to which objection is made." 28 U.S.C. §

636(b)(1).    The Court therefore must conduct a de novo

review if a party files "a proper, specific objection" to a

factual finding contained in the report and recommendation.

Macort v. Prem, Inc., 208 F. App'x 781, 784 (11th Cir. 2006);

Jeffrey S. by Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). If no party files a timely objection to a

1
     The Court grants this Motion.
                                2
factual finding in the report and recommendation, the Court

reviews that finding for clear error. Macort, 208 F. App'x at

784. Legal conclusions, of course, are subject to de novo

review even if no party specifically objects. United States v.

Keel, 164 F. App'x 958, 961 (11th Cir. 2006); United States

v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

II.   Discussion

      On August 6, 2018, Judge Johnson issued his Order

and Final Report and Recommendation.           (Order & Final

Report & Recommendation (Docket Entry No. 437).) Judge

Johnson recommended that the Court deny Petitioner's

Motion to Vacate as untimely. (Id.)

      Petitioner filed Objections to the Order and Final Report

and Recommendation. (Objs. (Docket Entry No. 439).) On

September 14, 2018, the Court deferred ruling on the Order

and Final Report and Recommendation and on Petitioner's
                          3
Motion to Vacate, and it referred the case to Judge Johnson

for further consideration concerning the timeliness of the

Motion to Vacate in light of Petitioner's Objections and

related materials. (Order of Sept, 14, 2018 (Docket Entry

No. 441).)

     On October 16, 2018, Judge Johnson issued his

Supplemental Final Report and Recommendation. (Suppl.

Final Report & Recommendation (Docket Entry No. 443).)

Judge    Johnson     recommended       that     the   Court    grant

Petitioner's   Motion     to   Amend     Objections,     and     he

recommended that the Court dismiss Petitioner's Motion to

Vacate as untimely even in light of Petitioner's Objections, as

amended. (Id.)

     As of the date of this Order, Petitioner has not filed

Objections     to   the   Supplemental        Final   Report    and

Recommendation. (See generally Docket.) The time period
                        4
for filing Objections has expired, and the Court finds that the

matter is ripe for resolution.

     The Court finds that Judge Johnson accurately set forth

the procedural history of this case, and it incorporates that

portion of the Order and Final Report and Recommendation

and the Supplemental Final Report and Recommendation

into this Order as if set forth fully herein.   (Order & Final

Report & Recommendation at 2-3; Suppl. Final Report &

Recommendation at 1-2.) Judge Johnson also correctly set

forth the law governing the one-year statute of limitations for

filing a Motion to Vacate under § 2255.         (Order & Final

Report & Recommendation at 4.)        The Court agrees with

Judge Johnson that Petitioner's convictions became final on

January 20, 2015, when the ninety-day period for seeking a

writ of certiorari expired, and that the one-year statute of


                                 5
limitations consequently expired on January 20, 2016. (Id. at

4-5.)

     As Judge Johnson noted, a § 2255 Motion will be timely

if the petitioner: "(1) delivers it to prison authorities for mailing

within the statute of limitations; and (2) includes 'a

declaration in compliance with 28 U.S.C. § 1746 . . . which

must set forth the date of deposit [in the prison mailing

system] and state that first-class postage has been prepaid."

(Order & Final Report & Recommendation at 5 (alterations in

original) (quoting Rule 3(d), Rules Governing Section 2255

Proceedings for the United States District Courts); see also

Suppl. Final Report & Recommendation at 2 (same)).

Further, a "movant must sign and date the declaration under

penalty    of   perjury."         (Order        &    Final   Report   &

Recommendation         at    5;        Suppl.       Final    Report   &

Recommendation at 2.)
                                   6
     Here, Judge Johnson correctly found that Petitioner's

Motion to Vacate was untimely. As Judge Johnson noted,

Petitioner "failed to sign the declaration under penalty of

perjury that he placed the form § 2255 motion in the prison

mailing system on January 19, 2016." (Order & Final Report

& Recommendation at 5.)        Petitioner's "summary of claims

and attachments also lack a declaration in compliance with §

1746," and, although his "declaration in support of [his]

request to proceed [in forma pauperis] closes with a

declaration under penalty of perjury that he signed and

executed on January 17, 2016, the latter declaration does

not state that [Petitioner] delivered the Motion to Vacate to

prison authorities for mailing within the statute of limitations."

(Id. at 5-6 (citations omitted).) The Court agrees with Judge

Johnson that "no part of the Motion to Vacate complies with


                                7
§ 1746," and concludes that the Motion is untimely. (Id. at

6.)

      Judge    Johnson    correctly   found   that   nothing   in

Petitioner's Objections, as amended, warranted a different

conclusion. (Suppl. Final Report & Recommendation at 3-6.)

First,     Judge   Johnson    properly   rejected    Petitioner's

contention that Rule 3(d) did not actually require a signed

declaration in compliance with § 1746.        (Id. at 3-4.) The

Court agrees with Judge Johnson's conclusion "that the

Eleventh Circuit requires a movant to sign a declaration in

compliance with § 1746 in order to file a § 2255 motion

timely."    (Id. at 4.)   Here, Petitioner "neither signed the

declaration in the Motion to Vacate nor provided an

acceptable substitute, such as the signed and sworn affidavit




                                8
in Bullock." (k.)2 Second, even if Petitioner's contention that

"prison officials believed that they were required to stamp the

envelope as received on January 14, 2016, even though

[Petitioner] actually delivered it on January 19, 2016" is

correct, "it does not change his noncompliance with § 1746."

(Id. at 5 (citations omitted).) Third, contrary to Petitioner's

Objections, the Motion to Vacate is not timely pursuant to

Bullock because Petitioner "neither signed the declaration in

the Motion to Vacate nor provided an acceptable substitute,

such as the signed and sworn affidavit in Bullock."        (Id.)

Fourth, Petitioner's reliance on Moore v. Frazier, 605 F.

App'x 863 (11th Cir. 2015) (per curiam) is misplaced

2     The Court agrees with Judge Johnson that "[e]ven if
[Petitioner] had not withdrawn the second version of the Motion
to Vacate, the form § 2255 motion that is part of the second
version does not comply with § 1746 because [Petitioner] failed
to provide the date when he placed that document in the prison
mailing system." (Suppl. Final Report & Recommendation at 4
n.3)
                                9
because that case involved the timeliness of a notice of

appeal under Federal Rule of Appellate Procedure 3, which

does not require compliance with § 1746.              (Id. at 6.)3

Petitioner's Motion to Vacate is untimely.

     Judge Johnson also correctly found that equitable tolling

and the actual innocence exception do not apply here.

(Order & Final Report & Recommendation at 6-8; Suppl.

Final Report & Recommendation at 6-7.)                Petitioner's

Objections did not warrant a different result.             In his

Objections, Petitioner contended that prison authorities

"willfully disrupted the day of filing" by scheduling Petitioner



3    Judge Johnson correctly pointed out that "Rule 3(d) of the
Rules Governing Section 2255 Proceedings has not been
rewritten to parallel changes to provisions in the Federal Rules of
Appellate Procedure regarding inmate filing, such as Rule
4(c)(1)." (Suppl. Final Report & Recommendation at 6 n.6.) In
any event, "[t]hose changes were effective December 1, 2016,
which was more than ten months after [Petitioner] submitted the
Motion to Vacate." (Id.)
                                 10
for five medical appointments on January 19, 2016. (Objs. at

10-11.) Judge Johnson correctly noted that Petitioner "did

not need to file the Motion to Vacate on January 19, 2016,

because the statute of limitations expired one day later, on

January 20, 2016, when he apparently did not have any

medical    appointments."        (Suppl.    Final   Report     &

Recommendation at 6-7.)       In any event, Petitioner "could

have signed the declaration required by § 1746 on January

20, 2016, or on any of the other days within the one-year

statute of limitations, but he failed to do so."      (Id. at 7.)

Under those circumstances, Judge Johnson correctly found

that Petitioner was not entitled to equitable tolling. (Id.) As a

result, Petitioner's Motion to Vacate is untimely. (Order &

Final Report & Recommendation at 8.)

     In sum, Judge Johnson properly concluded that

Petitioner's Motion to Vacate is Untimely.           The Court
                          11
therefore   adopts   the    Order    and   Final   Report   and

Recommendation and the Supplemental Final Report and

Recommendation, overrules Petitioner's Objections,           as

amended, and denies Petitioner's Motion to Vacate. For the

reasons discussed in the Order and Final Report and

Recommendation and the Supplemental Final Report and

Recommendation, the Court declines to issue a certificate of

appealability. (Order & Final Report & Recommendation at

8-9; Suppl. Final Report & Recommendation at 7-8.)

Ill.   Conclusion

       ACCORDINGLY,        the   Court   GRANTS     Petitioner's

Motion to Amend Objections [442]. The Court ADOPTS the

Order and Final Report and Recommendation of United

States Magistrate Judge Walter E. Johnson [437], ADOPTS

the Supplemental Final Report and Recommendation of

United States Magistrate Judge Walter E. Johnson [443],
                           12
OVERRULES Petitioner's Objections, as amended, and

DENIES Petitioner's Motion to Vacate as untimely [410].

The Court DIRECTS the Clerk to CLOSE the civil case

associated with that Motion: Civil Action File No. 4:16-CV-

0019-HLM-WEJ. Finally, the Court DECLINES to issue a

certificate of appealability.

     IT IS SO ORDERED, this the          day of November,

2018.


                                     /
                SENI R UNITED TATES DISTRICT JUDGE




                                13
